U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                          No. ACM S32464 (f rev)
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                           John L. GATERS
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                            Upon further review
                        Decided 30 November 2018
                          ________________________

Military Judge: L. Martin Powell.
Approved sentence: Bad-conduct discharge, confinement for 30 days,
and reduction to E-3. Sentence adjudged 16 February 2017 by SpCM
convened at McConnell Air Force Base, Kansas.
For Appellant: Major Rebecca J. Otey, USAF.
Before HUYGEN, MINK, and POSCH, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                          ________________________

PER CURIAM:
   We have this case for further review after returning the record of trial to
The Judge Advocate General for remand to the convening authority for new
post-trial processing. United States v. Gaters, No. ACM S32464, 2018 CCA
LEXIS 364 (A.F. Ct. Crim. App. 20 Jul. 2018) (unpub. op.). New post-trial
processing and convening authority action have been accomplished.
   The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to Appellant’s substantial rights occurred. Arti-
                United States v. Gaters, No. ACM S32464 (f rev)


cles 59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a),
866(c). Accordingly, the approved findings and sentence are AFFIRMED.*


                      FOR THE COURT



                      CAROL K. JOYCE
                      Clerk of the Court




* We remind the Government that the final order must resolve Charge II and its
Specifications 2 and 3, all of which were dismissed by the military judge conditioned
on “approval on appellate review of the findings of guilt of Specifications 1 and 3 of
Charge I, and of Charge I.” See United States v. Alford, No. ACM 39216, 2018 CCA
LEXIS 388, at *1 n.1 (A.F. Ct. Crim. App. 15 Aug. 2018) (unpub. op.) (also involving a
conditional dismissal).




                                          2